UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road, Watkinsville, Georgia30677 (Address of principal executive offices)(Zip code) Jennifer T. Welsh, Esq. ALPS Fund Services, Inc., 1290 Broadway, Suite 1100, Denver, CO80203 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2013 Date of reporting period: June 1, 2012 through May 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. ANNUAL REPORT MAY 31, 2013 STADION MANAGED PORTFOLIO STADION CORE ADVANTAGE PORTFOLIO STADION OLYMPUS FUND STADION TRILOGY FUND STADION TACTICAL INCOME FUND STADION MARKET OPPORTUNITY FUND TABLEOFCONTENTS Letter to Shareholders 1 Performance Information 5 Disclosure of Fund Expenses 17 Schedules of Investments 20 Statements of Assets and Liabilities 29 Statements of Operations 31 Statements of Changes in Net Assets 34 Financial Highlights 38 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 66 Additional Information 67 Board of Trustees and Executive Officers 68 Approval of Investment Advisory Agreements 70 Stadion Investment Trust Letter to Shareholders May 31, 2013 (Unaudited) Dear Stadion Shareholder, We are pleased to present the annual report for the fiscal year ended May 31, 2013 for Stadion Managed Portfolio, Stadion Core Advantage Portfolio, and our newest funds – the Stadion Olympus Fund, the Stadion Trilogy Fund, the Stadion Tactical Income Fund, and the Stadion Market Opportunity Fund each a series of Stadion Investment Trust.In this letter we will include an overview of the market and the prevailing market conditions during the past year, further introduce you to our four new funds, Trilogy, Olympus, Tactical Income, and Market Opportunities, and briefly highlight the purpose and approach of each of our funds, including the new offerings.First, let’s take a short look at financial market conditions over the past year. 12 Month Market Overview Equity Markets For the two months leading up to the beginning of this reporting period global equity prices declined significantly as negative market sentiment was driven by concerns in Europe with questions about Greece leaving the Euro and whether or not the European Central Bank (“ECB”) would introduce a bank resolution framework to stabilize the European economy.For the months of April and May, 2012, the S&P 500 Index fell -10.94% from its peak while international developed markets, represented by MSCI EAFE Index, were down -18.37% and emerging markets, represented by MSCI Emerging Market Index, were off -19.14% from their first quarter highs. As we entered this reporting period in early June 2012, prices globally seemed to have found a level of support as a new positive price trend developed. Internationally, the trend development was a little slower with uncertainty in Europe surrounding the Greek elections, a potential European Monetary Union breakup, and a dampened outlook for China’s economy.But the positive global price trend that began in early June persisted for the majority of the third quarter until mid September with the S&P 500 Index reaching new post bear market highs. During this period the S&P 500 Index climbed 16.4% from the (May/early June) lows, while developed international markets climbed 21.11%. The emerging market trend was not quite as persistent, but emerging markets managed to climb 16.04% off of their early June lows. For Stadion’s trend-following strategies, this was a good trend to follow. By mid- September, election year uncertainty began to creep into the markets along with the rumblings of fiscal cliff concerns which caused both domestic and international market prices to pull back off of their mid-September high-water marks. By mid November 2012 the S&P 500 index pulled back approximately 8.9% off those September 2012 intraday highs before resuming the longer term trend.From November 14th, 2012 to May 21, 2013 the global equity markets trended higher for the most part with the S&P 500 index rising 25.6 %, the MSCI EAFA index up 22.4%.Emerging markets were up slightly as well during this period, but diverged negatively from domestic markets and developed international markets through the first 3 ½ months of 2013 before rallying briefly from mid April to early May before experiencing weakness once again along with most global equity markets as we ended the 2013 reporting period in an environment of declining global equity prices. Bond Markets The past 12 month period started with us coming off a period of substantially lower interest rates.From the peak in March 2012 through the beginning portion of this fiscal year, we saw yields on the 10 year bond trade nearly 1% lower, hitting a low of 1.4% during July 2012.From August through the end of 2012, we saw a range-bound market in interest rates, where 10 year Treasury yields bounced around in the 1.60-1.85% range.Coming into 2013, we finally saw the top side of the range broken, and by mid March we saw 10 year yields hit the 2.05% level and it appeared even higher rates could be coming.However, a quick reversal then occurred and we saw the yield trade right back down to the 1.60% level by the end of April.But then as quickly as we saw yields move lower we saw them bounce and return to higher levels, closing at 2.13% by 5/31.We did not see similar volatility in investment grade corporate spreads, where we saw continued tightening from the beginning of the fiscal year through mid-October (about 0.85%) and then trade in a 0.20% range through 5/31.Outside of a couple small reversals, high yield corporate spreads tightened throughout the entire past fiscal year, closing almost 3% lower. Stadion Managed Portfolio and Stadion Core Advantage Portfolio We incorporate Stadion Managed and Core Advantage portfolios together since both are guided by Stadion’s long-term proprietary technically-based, trend following model. The difference is that Managed is ‘fully unconstrained,’ ranging from100% equity exposure to 100% cash or cash equivalents, while Core Advantage employs a core-satellite structure, with 50% (satellite) actively managed using our tactical model,and 50% (core) tactically managed and fully invested at all times. Both employ broad-based market index exchange-traded funds (“ETFs”), major sector-based, international and, at times, specialty ETFs. Percentages of holdings are determined by the relative strength of employed asset classes as determined by our proprietary model.Our process for entering newly up trending markets is to generally stick with large liquid market-based ETFs, and then as the trend more fully develops, broaden exposure according to where our model identifies the best opportunities.During favorable conditions, we also utilize an active trade-up process, which means we constantly evaluate holdings, using our technical ranking and screening system to replace under-performers with what we believe will be better performing holdings. Core Advantage may be appropriate for those who want approximately half of their investment positioned in the market at all times, and Managed for those seeking as much protection from declining markets as Stadion can offer. Annual Report | May 31, 2013 1 Stadion Investment Trust Letter to Shareholders May 31, 2013 (Unaudited) Stadion Managed and Core Advantage Performance During the 12 months ended May 31, 2013, domestic equity markets, as reflected by key indexes, experienced a nice run. The S&P 500 Index was up 27.27%, the Nasdaq Composite Index rose +21.24%, the Russell 2000 Index climbed 31.72%, and the Dow Jones Industrial Average was up +25.26%. During the same period, Managed Portfolio – Class A was up 10.34% and Core Advantage Portfolio – Class A was up 15.62%.These numbers exclude the impact of the 5.75% sales load.Based upon the Stadion’s defensive nature of managing money this performance is expected during periods of positive but somewhat volatile market price action like we experienced over the reporting period. Both Funds were initially defensively positioned entering June 2012 as the markets had been in a negative trend environment for two months.The Managed Portfolio was allocated to cash and short term fixed income instruments while the Core Advantage Portfolio’s defensive positioning had it 50% invested in equities and 50% in cash equivalent securities.As is always the case for most trend following strategies, rapid price rebounds such as that experienced in early June present a bit of a challenge as intermediate trend following models take some time to define new trend development. However, by June 19, 2012, Stadion’s domestic tactical models began to call for increased equity allocations. Both strategies remained tilted toward fully invested until mid-October as global market price action began to decline.Both strategies remained in their defensive postures until November 29, 2012, at which time Stadion’s tactical model was beginning to signal for increased equity exposure heading into December. But, domestic markets gyrated sideways with higher daily volatility through the last three weeks of December 2012 as the fiscal cliff approached with congress wavering on action.This mixed price action and increased volatility resulted in a less stable trend within domestic equity markets and both portfolios ending the year with lower equity allocations. As we entered the new calendar year Congress approved a compromise on the fiscal cliff that was enough to send the equity markets much higher on the first trading day of 2013.The lower allocation to equities in both funds caused a brief lag, but by January 3rd both funds were once again fully invested and remained invested to participate during the improving market conditions until the market’s April 2013 decline caused certain holdings to hit their protective stops as our Core Advantage and Managed portfolios assumed moderately defensive positions before once again going fully invested on May 2nd.These invested positions in early May emphasized lower beta and lower volatility sectors that had led the market in March and April. But May’s advance was driven by more cyclical higher beta securities, creating a relative drag on Stadion performance that prompted a rotation to higher beta ETF’s in late May. By the end of May, Stadion’s Managed and Core Advantage portfolios had risen, but at a rate considerably less than that of the S&P 500 index.This isn’t surprising considering Stadion’s unconstrained defensive approach is designed to mitigate catastrophic losses. As we seek to gain and protect assets over time, the Funds’ holdings morph to these goals, defeating attempts to shove us into traditional style boxes.However, the Stadion Funds compare nicely to other actively managed risk averse strategies. Stadion Olympus Fund Similar to Stadion's other trend following strategies, Olympus uses a model to help assess market conditions to identify when to be invested. With a security ranking measure to identify leading asset classes, it can move to fully defensive positions when risk levels are deemed high. Olympus borrows from Stadion's domestic model by leveraging cyclical price measures for long term trend exposure, intermediate term price measures for more reactive and adaptive allocations, and a risk management overlay incorporating speculative Emerging Market trends and volatility to help guide shorter term allocations within the intermediate and longer term mandates. When fully defensive, the Fund has the ability to invest in cash or money market funds. Due to including both Emerging and Developed market indications into the investment process, analyzing Olympus's returns relative to both its benchmark, the MSCI World ex USA, a developed market benchmark, MSCI EAFE, and an Emerging market benchmark, MSCI EM, is prudent. For the year ending May 31, 2013 Olympus Fund –Class A was up 7.04%, which does not include a deduction for the 5.75% sales load. The MSCI World ex USA index was up 26.36%, while the MSCI EAFE Index was up 31.62% and the MSCI EM Index was up 14.10%. All of the Olympus underperformance can be attributed to the May through November time period when the world benchmarks rallied, but in a more volatile fashion than we would have liked,as Olympus had difficulty maintaining exposure. From December forward, trends in Japan helped Olympus track developed markets and outperform emerging markets. With Emerging markets having made its 2013 high the first week of the year and trading down since, being able to produce positive results with weak global speculation has been one plus. Stadion Trilogy Fund The Stadion Trilogy Fund is a multi-strategy portfolio designed to generate positive returns annually regardless of market direction, with an emphasis on lower risk and volatility than the U.S. Equity markets. The Trilogy portfolio is designed to be uncorrelated to traditional asset classes and maintains risk management positions at all times. The portfolio consists of an equity component, an option income component and a dynamic trend component. The allocation to each component varies based on Trilogy's investment model. While Trilogy's goal is to produce positive returns annually, monthly returns within the components may be asymmetrical according to the periodic valuations of positions. 2 www.stadionfunds.com Stadion Investment Trust Letter to Shareholders May 31, 2013 (Unaudited) The Stadion Trilogy Fund - Class A returned +7.53% for the fiscal year ended May 31, 2013 which is in line with the targeted return range for this absolute return strategy. These numbers exclude the impact of the 5.75% sales load.A comparable non-industry standard benchmark used to help gauge such an absolute return strategy is the 3 month treasury plus 5%.For the 12 months ending May 31, 2013 the return on that 3 month treasury plus 5% benchmark was 5.08%. The Barclay’s Aggregate Bond Index gained 0.91% over the same time period and the S&P 500 index was up 27.27%. Trilogy kept a 40%-45% allocation to dividend paying common stocks which produced market like returns that were partially hedged off by the S&P 500 collar overwritten on the stocks. Trilogy maintained a 45%-50% allocation to fixed income with a low duration over the year that also produced positive returns. Trilogy’s Option Overlay produced positive returns despite a relatively low level of option volatility for the year. Trilogy’s Dynamic Trend allocations also contributed to the overall return of the fund with the long call spreads picking up on the S&P 500 Index’s momentum for the year. The Trilogy components performed as expected over the time period. Stadion Tactical Income Fund The Stadion Tactical Income Fund joined our lineup at the end of 2012.The strategy will normally allocate 60-70% of the assets to a sector-rotation type strategy which will be comprised of exposures found in the Barclays U.S. Aggregate Bond Index (treasuries, investment-grade credit, and mortgage-backed securities).The credit exposure and duration of these holdings will be determined by which segments are showing stronger trends than that of the Aggregate.The strategy will also allocate 30-40% of the assets to either high yield securities or treasuries.This allocation is determined by our existing equity-based model.The strategy also has the ability to allocate to other asset classes (i.e. Emerging Markets, Treasury Inflation Protected Securities (“TIPS”), floating rate, non-US Dollar, etc.) based our on ranking mechanism. From the Fund inception on 12/31/2012 through fiscal year end 5/31/2013, the Stadion Tactical Income Fund Class A returned -0.90% (excluding impact of 5.75% sales load).The benchmark for the Fund, the Barclays U.S. Aggregate Bond Index, returned -0.91% over the same time period.The Fund experienced some relative underperformance during the latter part of January as we saw treasury rates and high yield spreads sell off simultaneously.From February through April, the Fund was able to outperform the benchmark with a lower amount of volatility.The main driver of outperformance was our high yield allocation, as we saw spreads tighten over the aforementioned period; a secondary driver was lower rates, as we saw yields on the 10 year bond trade from 2.0% down to 1.6%.During the May period, we traded lower and slightly lagged the Index with similar volatility before we saw a reversal of the trends formed during February-April, as both rates and spreads traded weaker throughout the month, causing the lower returns. Stadion Market Opportunity Fund On April 1, 2013, after shareholder approval, the ETF Market Opportunity Fund was reorganized into the Stadion Investment Trust and renamed the Stadion Market Opportunity Fund. Stadion Money Management, LLC (“Stadion”) of Watkinsville, Georgia became the adviser to the Fund. The Fund commenced operation on May 3, 2004, thus this update covers the Fund’s ninth year of operation. Just like Stadion's other funds, Market Opportunity follows a rules based, disciplined, proprietary model that quantitatively ranks all actively traded ETF’s which first pass a fundamental review. The ranking is based upon risk adjusted return. The holdings of the Fund are adjusted so that the ETF’s showing strength in the model are purchased and held. Those showing weakness in the model are sold or not considered for purchase. The goal of the Fund’s investment process is to produce above market returns while assuming below market risk. What differentiates Market Opportunity from Stadion's trend following strategies, is that instead of going to cash, the model will attempt to signal a mix of defensive and non-correlated assets to allocate amongst during turbulent times. Allocation selections and market performance were contributor factors to the Fund’s performance during the last fiscal year. The S&P 500 Index gained 27.27% for the 12 months ending May 31, 2013. Class I gained 15.12% during the same one-year period. The previous fiscal year (May 2012 to May 2013) was really a tale of three environments. From the May 2012 to Nov 2012, the Fund’s Sharpe ratio focused process had Market Opportunity’s more conservatively positioned with broader diversification during which the S&P 500 was led by an Apple and tech rally. From Dec 2012 to April 2013, we experienced a broader rally led by defensive oriented sectors and small caps for which Market Opportunity's diversification and allocations adequately tracked the lower risk broad market rally. Then during the final month of the year, May 2013, a beginning of month factor shift from low beta to cyclical caused a turnover in holdings which created a lagging environment for which we adjusted to. Overall, we are pleased with the performance given the risk factors prevalent. Stadion Observations While it is possible to assess results of some money managers in shorter periods, Stadion’s money management models are designed to accomplish results over full market cycles.The risk averse methodology applied in managing the Stadion Managed, Stadion Core Advantage and Stadion Olympus Funds may result in underperformance during up markets because our defensive focus may cause us to miss some of the initial upswing as our indicators detect and confirm the new uptrend.However, when the market experiences major declines (there have been two bear markets since 2000), we expect to avoid most of the downside.In the last 113 years, there have been 33 bear markets (declines20% as measured by the Dow Jones Industrial Average).Thus, for our trend following strategies, we believe there are times when the best approach to the equity markets is to exit them.Further, we do not forecast the market; in fact, we strongly believe no one can accurately do so consistently.Rather than predict, we react with discipline, using our rules-based, trend-following model which is designed to measure market conditions and utilize built-in rules that Annual Report | May 31, 2013 3 Stadion Investment Trust Letter to Shareholders May 31, 2013 (Unaudited) inform and direct our trades.We are quite comfortable with the defensive nature of all of our products, particularly with many equity markets at or very near all time highs, bond yields at or near all time lows and showing signs of instability, and the Fed beginning talks of tapering the stimulus efforts that have driven equity markets over the past 4 years. Couple this with much of the remaining global fiscal uncertainty yet to be resolved and continued global unrest, we at Stadion believe that prudence favors measured participation with rock solid defense. Our fourth Fund, Stadion Trilogy, takes a slightly different but still defensive approach, employing a unique three part strategy designed to address all three primary market directions (up, down, sideways) within a single portfolio. Stadion’s Tactical Income Fund strives for total return through a combination of yield and price movements with a focus on principal protection, thus the strategy has the flexibility to adjust the portfolio to be very conservative during a persistent rising rate environment. The goal of the Stadion Market Opportunity Fund’s investment process is to produce above market returns while assuming below market risk using amodel that attempts to signal a mix of defensive and non-correlated assets to allocate amongst during turbulent times. We remain disciplined with our focus fixed on continuing to follow each Funds’ proprietary model in order to attempt to achieve investment goals. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Brad Thompson, CFA Chief Investment Officer The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. Investment in the Funds is subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since the Funds are a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which the Fund invests in addition to the Funds’ direct fees and expenses. Derivative instruments can be volatile and the potential loss to the Funds may exceed the Funds’ initial investment.Derivative instruments may be difficult to value and may be subject to wide swings in valuations caused by changes in the value of the underlying instrument.The use of these instruments requires special skills and knowledge of investment techniques that are different than those normally required for purchasing and selling securities. The Funds could also experience losses if they are unable to close out a position because the market for an instrument or position is or becomes illiquid. The Funds’ foreign investments generally carry more risks than funds that invest strictly in U.S. assets, including currency risk, geographic risk, and emerging market risk. Risks can also result from varying stages of economic and political development; differing regulatory environments trading days, and accounting standards; and higher transaction costs of non-U.S. markets. More information about these risks and other risks can be found in the Funds’ prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. Beta is a measure of systematic risk, or the sensitivity of a manager to movements in the benchmark. A beta of 1 implies that you can expect the movement of a manager’s return series to match that of the benchmark used to measure beta. Correlation is a measure of how investments move in relation to one another. A correlation of 1 means the two asset classes move exactly in line with each other, while a correlation of -1 means they move in the exact opposite direction. One may not invest directly in an index. 4 www.stadionfunds.com Stadion Managed Portfolio Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Managed Portfolio(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2013) 1 Year 5 Year Since Inception(c) Stadion Managed Portfolio - A - NAV 10.34% 2.26% 3.41% Stadion Managed Portfolio - A - POP 4.02% 1.05% 2.50% Stadion Managed Portfolio - C – NAV 9.48% – 2.04% Stadion Managed Portfolio - C - CDSC 8.48% – 2.04% Stadion Managed Portfolio - I - NAV 10.60% – 3.39% S&P 500® Total Return Index 27.27% 5.43% 5.46%(d) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 21.59% 5.75% 5.75%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 09/15/06; Class C inception: 10/01/09; Class I inception: 05/28/10. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through May 31, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 1.65%, 2.44% and 1.42%, respectively. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. Annual Report | May 31, 2013 5 Stadion Managed Portfolio Performance Information May 31, 2013 (Unaudited) The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 6 www.stadionfunds.com Stadion Core Advantage Portfolio Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Core Advantage Portfolio(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2013) 1 Year 5 Year Since Inception(c) Stadion Core Advantage Portfolio - A - NAV 15.62% 2.62% 3.55% Stadion Core Advantage Portfolio - A - POP 9.00% 1.41% 2.64% Stadion Core Advantage Portfolio - C - NAV 14.57% – 6.50% Stadion Core Advantage Portfolio - C - CDSC 13.57% – 6.50% Stadion Core Advantage Portfolio - I - NAV 15.83% – 7.54% S&P 500® Total Return Index 27.27% 5.43% 5.46%(d) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 21.59% 5.75% 5.75%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 09/15/06; Class C inception: 10/01/09; Class I inception: 05/28/10. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through May 31, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.08%, 3.29% and 3.22%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2013. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. Annual Report | May 31, 2013 7 Stadion Core Advantage Portfolio Performance Information May 31, 2013 (Unaudited) The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 8 www.stadionfunds.com Stadion Olympus Fund™ Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Olympus Fund™(a) and theMSCI World ex USA Index Average Annual Total Returns(b) (for periods ended May 31, 2013) 1 Year Since Inception(c) Stadion Olympus Fund™ - A - NAV 7.04% 1.82% Stadion Olympus Fund™ - A - POP 0.90% -3.24% Stadion Olympus Fund™ - C - NAV 6.19% 1.03% Stadion Olympus Fund™ - C - CDSC 5.19% 1.03% Stadion Olympus Fund™ - I - NAV 7.31% 2.13% MSCI World ex USA Index 26.36% 7.99%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 04/02/12; Class C inception: 04/02/12; Class I inception: 04/02/12. (d) Represents the period from April 2, 2012 (date of original public offering of Class A shares) through May 31, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.71%, 4.52% and 3.66%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2013. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The MSCI World ex USA Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets excluding the United States. An investor may not invest directly in an index. Annual Report | May 31, 2013 9 Stadion Olympus Fund™ Performance Information May 31, 2013 (Unaudited) Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 10 www.stadionfunds.com Stadion Trilogy Fund™ Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Trilogy Fund™(a) and the S&P 500® Total Return Index Average Annual Total Returns(b) (for periods ended May 31, 2013) 1 Year Since Inception(c) Stadion Trilogy Fund™ - A - NAV 7.53% 5.07% Stadion Trilogy Fund™ - A - POP 1.36% -0.15% Stadion Trilogy Fund™ - C - NAV 6.72% 4.39% Stadion Trilogy Fund™ - C - CDSC 5.72% 4.39% Stadion Trilogy Fund™ - I - NAV 7.75% 5.35% S&P 500® Total Return Index 27.27% 15.30%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 04/02/12; Class C inception: 04/02/12; Class I inception: 04/02/12. (d) Represents the period from April 2, 2012 (date of original public offering of Class A shares) through May 31, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.12%, 3.08% and 2.47%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2013. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. Annual Report | May 31, 2013 11 Stadion Trilogy Fund™ Performance Information May 31, 2013 (Unaudited) An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 12 www.stadionfunds.com Stadion Tactical Income Fund Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Tactical Income Fund(a) and Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2013) Since Inception(c) Stadion Tactical Income Fund - A - NAV -0.90% Stadion Tactical Income Fund - A - POP -6.60% Stadion Tactical Income Fund - I - NAV 0.00% Barclays Capital U.S. Aggregate Bond Index -0.91%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 12/31/12; Class I inception: 2/14/13. (d) Represents the period from December 31, 2012 (date of original public offering of Class A shares) through May 31, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A and Class I are 1.95% and 2.56%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.15% of the average daily net assets for Class A and Class I, until at least January 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A shares at the time of purchase. For additional information please consult the Fund’s Prospectus. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Annual Report | May 31, 2013 13 Stadion Tactical Income Fund Performance Information May 31, 2013 (Unaudited) Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 14 www.stadionfunds.com Stadion Market Opportunity Fund Performance Information May 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Market Opportunity Fund(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2013) 1 Year 5 Year Since Inception(d) Stadion Market Opportunity Fund - A – NAV(C) 14.77% 6.67% 6.19% Stadion Market Opportunity Fund - A - POP(C) 8.17% 5.41% 5.50% Stadion Market Opportunity Fund - C - NAV(C) 13.95% 5.88% 5.40% Stadion Market Opportunity Fund - C - CDSC(C) 12.99% 5.88% 5.40% Stadion Market Opportunity Fund - I - NAV 15.12% 6.94% 6.46% S&P 500® Total Return Index 27.27% 5.43% 6.47%(e) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 21.59% 5.75% 6.41%(e) (a) The line graph above represents performance of Class I shares only, which will vary from the performance of Class A and Class C shares based on the difference in loads and fees paid by shareholders in different classes. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The performance shown includes that of the predecessor Fund, the ETF Market Opportunity Fund, a series of Aviemore Trust, which was reorganized in the Fund, as of the close of business on March 29, 2013. Performance information for Class A and Class C shares prior to April 1, 2013, reflects the performance of Class I shares adjusted for the higher expenses paid by Class A and Class C shares. (d) Class A and C shares of the Fund commenced operations on April 1, 2013.The performance shown for Class A and C shares reflects the performance of the Fund’s Class I shares, the initial share class, calculated using the fees and expenses of Class A and C shares respectively and without the effect of any fee and expense limitations or waivers. If Class A and C shares of the Fund had been available during periods prior to April 1, 2013, the performance shown may have been different. (e) Represents the period from April 29, 2004 (date of original public offering of Class I shares) through May 31, 2013 The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.16%, 2.91% and 1.91%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least June 30, 2014. Annual Report | May 31, 2013 15 Stadion Market Opportunity Fund Performance Information May 31, 2013 (Unaudited) POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased share are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) 16 www.stadionfunds.com Stadion Investment Trust Disclosure of Fund Expenses May 31, 2013 (Unaudited) We believe it is important for you to understand the impact of costs on your investment. As a shareholder of the Funds, you may incur two types of costs: (1) transaction costs, possibly including front-end and contingent deferred sales loads; and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses. The following examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual funds ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables that follow are based on an investment of $1,000 made at the beginning of the most recent semi-annual period (December 1, 2012) and held until the end of the period (May 31, 2013). The tables that follow illustrate the Funds’ costs in two ways: Actual fund return – This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Funds actual returns, and the third column shows the dollar amount of operating expenses that would have been paid by an investor who started with $1,000 in the Funds. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% return – This section is intended to help you compare the Funds’ ongoing costs with those of other mutual funds. It assumes that the Fund had an annual return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the returns used are not the Funds’ actual returns, the results do not apply to your investment. The example is useful in making comparisons because the SEC requires all mutual funds to calculate expenses based on a 5% return. You can assess the Funds’, ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that expenses shown in the tables are meant to highlight and help you compare ongoing costs only and do not reflect any transaction costs, such as sales charges (loads). The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Funds’ expenses, including historical annual expense ratios, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Funds’ prospectus. Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expense Ratio(a) Expenses Paid During period 12/1/12 - 5/31/13(b) Managed Portfolio - Class A Based on Actual Fund Return 1.62% Based on Hypothetical 5% Return(before expenses) 1.62% Managed Portfolio - Class C Based on Actual Fund Return 2.37% Based on Hypothetical 5% Return(before expenses) 2.37% Managed Portfolio - Class I Based on Actual Fund Return 1.41% Based on Hypothetical 5% Return(before expenses) 1.41% Core Advantage Portfolio - Class A Based on Actual Fund Return 1.95% Based on Hypothetical 5% Return(before expenses) 1.95% Core Advantage Portfolio - Class C Based on Actual Fund Return 2.70% Based on Hypothetical 5% Return(before expenses) 2.70% Annual Report | May 31, 2013 17 Stadion Investment Trust Disclosure of Fund Expenses May 31, 2013 (Unaudited) Beginning Account Value 12/1/12 Ending Account Value 5/31/13 Expense Ratio(a) Expenses Paid During period 12/1/12 - 5/31/13(b) Core Advantage Portfolio - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return(before expenses) 1.70% Olympus Fund - Class A Based on Actual Fund Return 1.95% Based on Hypothetical 5% Return(before expenses) 1.95% Olympus Fund - Class C Based on Actual Fund Return 2.70% Based on Hypothetical 5% Return(before expenses) 2.70% Olympus Fund - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return(before expenses) 1.70% Trilogy Fund - Class A Based on Actual Fund Return 1.91% Based on Hypothetical 5% Return(before expenses) 1.91% Trilogy Fund - Class C Based on Actual Fund Return 2.70% Based on Hypothetical 5% Return(before expenses) 2.70% Trilogy Fund - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return(before expenses) 1.70% Tactical Income Fund - Class A Based on Actual Fund Return(c) 1.40% Based on Hypothetical 5% Return(before expenses) 1.40% Tactical Income Fund - Class I Based on Actual Fund Return(d) 1.15% Based on Hypothetical 5% Return(before expenses) 1.15% Market Opportunity Fund - Class A Based on Actual Fund Return(e) 1.95% Based on Hypothetical 5% Return(before expenses) 1.95% Market Opportunity Fund - Class C Based on Actual Fund Return(e) 2.70% Based on Hypothetical 5% Return(before expenses) 2.70% Market Opportunity Fund - Class I Based on Actual Fund Return(e) 1.70% Based on Hypothetical 5% Return(before expenses) 1.70% 18 www.stadionfunds.com Stadion Investment Trust Disclosure of Fund Expenses May 31, 2013 (Unaudited) (a) The Fund's expense ratios have been based on the Fund's most recent fiscal half-year expenses. (b) Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year (182)/365. (c) The Stadion Tactical Income Fund began offering this share class on December 31, 2012. (d) The Stadion Tactical Income Fund began offering this share class on February 14, 2013. (e) Annualized, based on the Fund's fiscal year end change to May 31 and represents the period from May 1, 2013 to May 31, 2013. The expense ratio is representative of the expenses that a shareholder would have incurred for the six months ended May 31, 2013. Annual Report | May 31, 2013 19 Stadion Managed Portfolio Schedule of Investments May 31, 2013 EXCHANGE-TRADED FUNDS - 97.94% Shares Value Consumer Discretionary Select Sector SPDR® Fund $ Financial Select Sector SPDR® Fund Guggenheim® S&P® 500 Equal Weight ETF Powershares® QQQ Trust Series 1 SPDR® Dow Jones® Industrial Average ETF Trust SPDR® S&P® rust Technology Select Sector SPDR® Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $627,835,427) MONEY MARKET FUNDS - 2.07% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $13,257,862) Total Investments, at Value - 100.01% (Cost $641,093,289) Liabilities in Excess of Other Assets - (0.01)% ) Net Assets - 100.00% $ See Notes to Financial Statements. 20 www.stadionfunds.com Stadion Core Advantage Portfolio Schedule of Investments May 31, 2013 EXCHANGE-TRADED FUNDS - 98.68% Shares Value Consumer Discretionary Select Sector SPDR® Fund $ Financial Select Sector SPDR® Fund iShares® Core S&P® 500 ETF iShares® Russell® 1000 Value Index Fund iShares® Russell® 2000 Index Fund iShares® S&P® 100 Index Fund SPDR® Dow Jones® Industrial Average ETF Trust SPDR® S&P® rust SPDR® S&P® Bank ETF SPDR® S&P® Biotech ETF SPDR® S&P® MidCap rust SPDR® S&P® Pharmaceuticals ETF SPDR® S&P® Retail ETF Technology Select Sector SPDR® Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $40,161,704) MONEY MARKET FUNDS - 1.44% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $629,360) Total Investments, at Value - 100.12% (Cost $40,791,064) Liabilities in Excess of Other Assets - (0.12)% ) Net Assets - 100.00% $ See Notes to Financial Statements. Annual Report | May 31, 2013 21 Stadion Olympus Fund™ Schedule of Investments May 31, 2013 EXCHANGE-TRADED FUNDS - 87.29% Shares Value First Trust® ISE Chindia Index Fund $ iShares® MSCI® ACWI Index Fund iShares® MSCI® EAFE Index Fund iShares® MSCI® Europe Financial Sector Index Fund iShares® MSCI® Frontier 100 ETF(a) iShares® MSCI® Germany Index Fund iShares® MSCI® Malaysia Index Fund iShares® MSCI® United Kingdom Index Fund iShares® S&P® Global 100 Index Fund iShares® S&P® Global Industrials Sector Index Fund SPDR® EURO STOXX 50 ETF WisdomTree® Europe Hedged Equity Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $17,272,297) MONEY MARKET FUNDS - 2.70% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $532,837) Total Investments, at Value - 89.99% (Cost $17,805,134) Other Assets in Excess of Liabilities - 10.01% Net Assets - 100.00% $ (a) Non-income producing security. See Notes to Financial Statements. 22 www.stadionfunds.com Stadion Trilogy Fund™ Schedule of Investments May 31, 2013 COMMON STOCKS - 48.91% Shares Value Consumer Discretionary - 4.94% Distributors - 1.21% Genuine Parts Co.(a) $ Hotels Restaurants & Leisure - 1.23% McDonald's Corp.(a) Leisure Equipment & Products - 1.28% Polaris Industries, Inc.(a) Multiline Retail - 1.22% Nordstrom, Inc.(a) Consumer Staples - 8.46% Food & Staples Retailing - 2.42% Costco Wholesale Corp.(a) Sysco Corp.(a) Food Products - 3.63% General Mills, Inc.(a) Kellogg Co.(a) McCormick & Co. Inc. - Non-Voting Shares(a) Household Products - 1.19% Procter & Gamble Co.(a) Tobacco - 1.22% Reynolds American, Inc. Energy - 2.43% Oil Gas & Consumable Fuels - 2.43% Chevron Corp.(a) ConocoPhillips(a) Financials - 6.11% Capital Markets - 1.20% Eaton Vance Corp.(a) Commercial Banks - 2.44% Bank of Montreal Commerce Bancshares, Inc.(a) Insurance - 2.47% Aflac, Inc.(a) Brown & Brown, Inc.(a) Health Care - 3.64% Health Care Equipment & Supplies - 2.42% Abbott Laboratories(a) Baxter International, Inc.(a) Annual Report | May 31, 2013 23 Stadion Trilogy Fund™ Schedule of Investments May 31, 2013 COMMON STOCKS - 48.91% (continued) Shares Value Pharmaceuticals - 1.22% Johnson & Johnson(a) $ Industrials - 8.58% Aerospace & Defense - 2.43% Lockheed Martin Corp.(a) United Technologies Corp.(a) Commercial Services & Supplies - 1.22% Waste Management, Inc. Electrical Equipment - 1.23% Emerson Electric Co.(a) Machinery - 1.22% Illinois Tool Works, Inc.(a) Road & Rail - 1.23% Norfolk Southern Corp.(a) Trading Companies & Distributors - 1.25% WW Grainger, Inc.(a) Information Technology - 3.73% Communications Equipment - 1.23% Harris Corp. IT Services - 1.22% Automatic Data Processing, Inc. Software - 1.28% Microsoft Corp.(a) Materials - 3.68% Chemicals - 2.45% Ecolab, Inc.(a) Sigma-Aldrich Corp.(a) Containers & Packaging - 1.23% AptarGroup, Inc.(a) Telecommunication - 1.20% Diversified Telecommunication Services - 1.20% AT&T, Inc.(a) Utilities - 6.14% Electric Utilities - 3.69% Entergy Corp.(a) Northeast Utilities(a) Southern Co.(a) Gas Utilities - 1.23% National Fuel Gas Co.(a) 24 www.stadionfunds.com Stadion Trilogy Fund™ Schedule of Investments May 31, 2013 COMMON STOCKS - 48.91% (continued) Shares Value Multi-Utilities - 1.22% Dominion Resources, Inc. $ TOTAL COMMON STOCKS (Cost $43,212,140) EXCHANGE-TRADED FUNDS - 52.57% Shares Value iShares® Barclays® 1-3 Year Credit Bond Fund(a) $ iShares® Barclays® Intermediate Credit Bond Fund iShares® Barclays® MBS Bond Fund iShares® Floating Rate Note Fund iShares® iBoxx® $ High Yield Corporate Bond Fund PIMCO® 0-5 Year High Yield Corporate Bond Index Exchange-Traded Fund PIMCO® Enhanced Short Maturity Exchange-Traded Fund PowerShares® Senior Loan Portfolio ProShares® Short VIX Short-Term Futures ETF(b) TOTAL EXCHANGE-TRADED FUNDS (Cost $52,335,951) PURCHASED OPTION CONTRACTS - 1.89% Expiration Date Strike Price Contracts Value Call Options Contracts - 0.63% S&P 500 Index: 06/07/2013 $ 60 $ 06/14/2013 30 06/14/2013 60 06/22/2013 60 06/28/2013 30 06/28/2013 65 07/05/2013 65 07/20/2013 35 07/20/2013 75 Put Options Contracts - 1.26% S&P 500 Index: 06/14/2013 60 06/22/2013 06/28/2013 65 07/05/2013 65 07/20/2013 75 12/21/2013 06/21/2014 30 SPDR S&P rust: 12/21/2013 03/22/2014 03/22/2014 06/21/2014 12/20/2014 TOTAL PURCHASED OPTION CONTRACTS (Cost $3,983,010) MONEY MARKET FUNDS - 0.75% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $749,978) Annual Report | May 31, 2013 25 Stadion Trilogy Fund™ Schedule of Investments May 31, 2013 Total Investments, at Value - 104.12% (Cost $100,281,079) Written Option Contracts -(4.37)% ) Other Assets in Excess of Liabilities - 0.25% Net Assets - 100.00% $ (a) All or portion of this security is held as collateral for written options (b) Non-income producing security. WRITTEN OPTION CONTRACTS - 4.37% Expiration Date Strike Price Contracts Premiums Received Value Call Option Contracts - 3.20% S&P 500 Index: 06/07/2013 $ 30 $ $ 06/14/2013 60 06/14/2013 30 06/22/2013 60 06/28/2013 65 07/05/2013 65 07/20/2013 75 07/20/2013 35 12/21/2013 20 12/21/2013 03/22/2014 70 06/21/2014 60 Put Option Contracts - 1.17% S&P 500 Index: 06/14/2013 60 06/22/2013 06/22/2013 06/28/2013 65 07/05/2013 65 07/20/2013 75 12/21/2013 12/21/2013 70 06/21/2014 30 Total Written Option Contracts $ $ See Notes to Financial Statements. 26 www.stadionfunds.com Stadion Tactical Income Fund Schedule of Investments May 31, 2013 EXCHANGE-TRADED FUNDS - 98.23% Shares Value iShares Barclays CMBS Bond Fund $ iShares Core Total US Bond Market ETF iShares iBoxx Investment Grade Corporate Bond Fund iShares® Barclays® Intermediate Credit Bond Fund iShares® iBoxx® $ High Yield Corporate Bond Fund Market Vectors High Yield Municipal Index ETF PowerShares Chinese Yuan Dim Sum Bond Portfolio PowerShares® Senior Loan Portfolio Vanguard Intermediate-Term Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,163,065) MONEY MARKET FUNDS - 5.96% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $189,824) Total Investments, at Value - 104.19% (Cost $3,352,889) Liabilities in Excess of Other Assets - (4.19)% ) Net Assets - 100.00% $ See Notes to Financial Statements. Annual Report | May 31, 2013 27 Stadion Market Opportunity Fund Schedule of Investments May 31, 2013 EXCHANGE-TRADED FUNDS - 95.44% Shares Value iShares MSCI Emerging Markets Asia Index $ iShares Russell Midcap Value Index Fund iShares S&P Global Consumer Discretionary Sector Index Fund iShares® Core S&P® 500 ETF Market Vectors Oil Service ETF Market Vectors Semiconductor ETF Powershares® QQQ Trust Series 1 Vanguard Financials ETF Vanguard Growth ETF Vanguard Health Care ETF WisdomTree Chinese Yuan Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $23,093,811) MONEY MARKET FUNDS - 4.70% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $1,290,447) Total Investments, at Value - 100.14% (Cost $24,384,258) Liabilities in Excess of Other Assets - (0.14)% ) Net Assets - 100.00% $ See Notes to Financial Statements. 28 www.stadionfunds.com Stadion Investment Trust Statements of Assets and Liabilities May 31, 2013 Managed Portfolio Core Advantage Portfolio Olympus Fund ASSETS Investments in securities: At acquisition cost $ $ $ At value (Note 2) $ $ $ Dividends receivable 12 Receivable for capital shares sold Receivable for investment securities sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased – Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income (loss) ) – Accumulated net realized gains (losses) from investments ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price per share (Note 2) $ $ $ Maximum offering price per share (Note 2) $ $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ See Notes to Financial Statements. Annual Report | May 31, 2013 29 Stadion Investment Trust Statements of Assets and Liabilities May 31, 2013 Trilogy Fund Tactical Income Fund Market Opportunity Fund ASSETS Investments in securities: At acquisition cost $ $ $ At value (Note 2) $ $ $ Cash – Deposits with broker for written options contracts – – Dividends receivable 3 Receivable for capital shares sold Receivable for investment securities sold – Receivable from advisor (Note 5) – – Other assets TOTAL ASSETS LIABILITIES Written Options at value (Notes 2 and 6) (premiums received $4,110,286, $– and $–, respectively) – – Payable for capital shares redeemed Payable for investment securities purchased – Payable to Advisor (Note 5) – Accrued distribution fees (Note 5) 25 Accrued compliance fees (Note 5) 21 Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income – Accumulated net realized gains (losses) from investments and written option contracts ) ) Net unrealized appreciation (depreciation) on investments and written option contracts ) Net assets $ $ $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ Maximum offering price per share (Note 2) $ $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ N/A $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) N/A Net asset value, offering price and redemption price per share (Note 2) $ N/A $ (a) PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ (a) NAV does not recalculate due to fractional shares not presented and rounding. See Notes to Financial Statements. 30 www.stadionfunds.com Stadion Investment Trust Statements of Operations For the Year Ended May 31, 2013 Managed Portfolio Core Advantage Portfolio Olympus Fund INVESTMENT INCOME Dividends $ $ $ Interest – – TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Transfer agent fees, Common (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees Class I (Note 5) Administrative fees (Note 5) Registration and filing fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Professional fees Custodian fees Compliance fees (Note 5) Trustees' fees Printing of shareholder reports Other expenses TOTAL EXPENSES Expenses waived/reimbursed by the Advisor (Note 5) – ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ See Notes to Financial Statements. Annual Report | May 31, 2013 31 Stadion Investment Trust Statements of Operations Trilogy Fund Tactical Income Fund For theYear EndedMay 31, 2013 For the Period December 31, 2012 (Commencement of operations) to May 31, 2013 INVESTMENT INCOME Dividends $ $ Foreign taxes withheld ) – TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) – Transfer agent fees, Common (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) – Transfer agent fees Class I (Note 5) Administrative fees (Note 5) Registration and filing fees, Common Registration fees, Class A 37 Registration fees, Class C – Registration fees, Class I 37 Professional fees Custodian fees Compliance fees (Note 5) 51 Trustees' fees 18 Printing of shareholder reports Other expenses TOTAL EXPENSES Expenses waived/reimbursed by the Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from investments ) Net realized losses from written option contracts ) – Net change in unrealized appreciation (depreciation) on investments ) Net change in unrealized appreciation on written option contracts – NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ ) See Notes to Fiancial Statements. 32 www.stadionfunds.com Stadion Investment Trust Statements of Operations Market Opportunity Fund For the Period May 1, 2013 to May 31, 2013(a) For the Year Ended April 30, 2013 INVESTMENT INCOME Dividends $
